Mr. Presiding Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 257*—what constitutes variance between declaration and proof in action by lessee’s wife against landlord for injuries due to defective stairway. Where, in an action by a lessee’s wife against the lessor for .damages for injuries sustained on the demised premises, the declaration alleging the lessor’s promise to repair said premises was amended after verdict for plaintiff by striking out such allegation, held plaintiff must rely upon such amended declaration to support the judgment, and that evidence in support of such allegation offered by plaintiff was incompetent under such amended declaration. 2. Landlord and tenant, § 226*—when tenant may not recover against landlord for injuries due to defective condition of premises. A tenant cannot recover against his lessor for injuries sustained by reason of a defective condition of the premises in the absence of a contract by the lessor to repair. 3. Landlord and tenant, § 242*—what are rights of wife of lessee as to recovery against landlord for injuries due to defective condition of the premises. The wife of a lessee has no different right of recovery against the lessor for injuries sustained by her on the demised premises than the lessee for injuries sustained to himself.